The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Formal Matters
Claims 2 and 3 are cancelled.  Claim 10 is new. Claims 1, and 4-10 are pending and under examination. 

Priority
The instant application is a continuation of PCT/JP2017/019071 filed on 5/22/2017, which claims priority from PCTJP2017010981 filed on 3/17/2017.  

Rejections Withdrawn
	The rejection under USC 101 over claim 1-3 is withdrawn as applicant has amended the claim to provide for a formulation with a fumed silica and polyethyelene glycol that will allow for a thickened formulation to suspend the zeolite nanoparticles.  
	The rejection under USC 102(a)(1) over Valtchev is withdrawn per applicant’s amendments to claim 1. 
	The rejection under USC 103 over Teramoto is withdrawn per applicant’s amendment to claim 1.  
	The rejection under USC 103 over Rick and Feleki is withdrawn per applicant’s amendments to claim 1.  
	The rejection under USC 103 over Rick, Feleki and Tsubouchi is withdrawn per applicant’s amendments to claim 1. 
	The rejection under USC 103 over Rick, Feleki, Yazawa and Greer is withdrawn per applicant’s amendments to claim 1.  
	The rejection under obviousness type double patenting over US 10710888 is withdrawn per applicant’s amendments to claim 1. 
	The rejection under obviousness type double patenting over US 10653226 in view of Feleki is withdrawn per applicant’s amendments to claim 1. 
	As these rejections are withdrawn, applicant’s arguments toward these rejections are now moot.  However, the examiner will address arguments as pertinent to the amended claims and rejections where previously cited prior art was used. 

New Rejections – As Necessitated by Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rick US 20080128426A1 (previously cited), Valtchev et al (Langmuir, 2005, volume 21, pages 10724-10729; previously cited), and Melbouci US 20060018968. 
Rick teaches a dual warming and sanitizing composition in a dual chamber bottle that provides warming and sanitizing effects without the addition of extra water (abstract).  Rick teaches a hydrous portion having at least 10 wt% water and an anhydrous portion comprising zeolite, a carrier and a suspending or dispersing agent where the two portions are in a single container but separated within the container until use (claim 1 of Rick).  Rick teaches a dual chamber container with the two portions (paragraphs 12 and 13).  Rick teaches a composition with hydroxypropyl cellulose, PEG-40 hydrogenated castor oil and butylene glycol (claim 10 of Rick).  Rick teaches a method of heating that comprises applying the mixed compositions to the skin (paragraph 43).  Rick teaches gels or creams (paragraphs 50 and 103).  Example 1 provides for an anhydrous composition with zeolite, butylene glycol, PEG-40 hydrogenated castor oil, and hydroxypropyl cellulose.  Example 4 teaches a heat test.  
Rick does not teach the size of the zeolite utilized.  Rick does not teach fumed silica or polyethylene glycol.  
Valtchev teaches zeolite crystals/particles that are 100-300 nm or 400-500 nm in size (abstract and figure 2).  The process of Valtchev teaches that the process resulted in a better (83%) yield of zeolite (bottom of second column of page 10728).  The introduction of Valtchev teaches that soft and green chemistries to make compounds are desirable (page 10724).  
Melbouci teaches a stable fluid polymer suspension thickening agent of polysaccharide, polyethylene glycol and hydrated thickening silica for various products (abstract, see table 1a).  Fumed silica is provided as hydrated thickening silica (paragraph 22 and claim 23 of Melbouci). Melbouci teaches clay as an additive (paragraph 96). Melbouci teaches skin care formulations among others (paragraph 26). Melbouci teaches the formulation being useful for skin and hair products and having the advantages of easy handling (paragraph 30). Melbouci teaches the PEG as a carrier (paragraph 71). Melbouci teaches various agents including cleaning agents (paragraphs 48-66).  
	One of ordinary skill in the art at the time of instant filing would have included zeolite of sizes less than 500 nm into formulations of Rick as Valtchev provides a range of zeolite nanoparticles within the claimed range, and thus, these sizes were seen as acceptable for zeolites.  There was a reasonable expectation of success in using such zeolite nanoparticles by the combined teachings of the prior art.  One of ordinary skill in the art would also consider using a composition of polyethylene glycol and fumed silica to provide a thickened suspension for products motivated by Rick and Valtchev .  Thus, there was a reasonable expectation of success in using a combination of polyethylene glycol and fumed silica thickener to make a carrier for various ingredients.

Claims 5-8 in addition to Claims 1, 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rick US 20080128426A1, Valtchev et al (Langmuir, 2005, volume 21, pages 10724-10729), Melbouci US 20060018968, and Tsubouchi WO 2016121087 (published on 8-4-2016, English translation from family member application US-20170367461-A1). 
	Rick, Valtchev and Melbouci teaches the claims as discussed above.  
	Rick, Valtchev and Melbouci do not teach the containers of claims 5-8 with propellant provided in a space outside of the containers with each of the compositions.  
	Tsubouchi teaches an aerosol formulation for forming a warming cream composition (abstract).  Tsubouchi teaches “Dual structure comprising a propellant filling space and two independent stock solution filling spaces, and provided with a discharge mechanism for simultaneously discharging the contents filled in the two stock solution filling spaces A container, The propellant filling space in the double structure container is filled with a propellant made of compressed gas, The first stock solution composition is filled in the first stock solution filling space in the double structure container, and the second stock solution composition is filled in the second stock solution filling space in the double structure container. Is filled,
In the first stock solution composition, a powder of a hydration exothermic substance is dispersed in a liquid medium containing a polyhydric alcohol and a higher alcohol and having a viscosity of 1000 to 10000 mPa · s at a temperature of 20 ° C. The content of the powder of the Japanese exothermic substance is 10 to 40% by mass, the content of the higher alcohol is 0.05 to 20% by mass, and the viscosity at 20 ° C. is 1000 to 125000 mPa · s. The second stock solution composition contains water and a viscosity modifier, and the content of the viscosity modifier is 0.1 to 10% by mass, A warm cream composition is prepared by mixing the first stock solution composition discharged from the first stock solution filling space and the second stock solution composition discharged from the second stock solution filling space. An aerosol product for forming a warm sensation cream composition, characterized by forming a product.” (claim 1 of Tsubouchi).  Examples provide for zeolite as an exothermic substance capable of generating heat/warmth.  
	One of ordinary skill in the art at the time of instant filing would have utilized an aerosol delivery system of Tsubouchi to deliver the separated zeolite and aqueous formulations motivated by Rick, Valtchev and Melbouci for warming of the skin/body as both Rick and Tsubouchi provide for separated formulations that are combined to produce warming.  The advantage would be seen as an easier way to mix and deliver the warming composition to the user.  Thus, there is a reasonable expectation of success in producing the claimed formulations with a reasonable expectation of success. 

Claims 5-7 in addition to Claims 1, 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rick US 20080128426A1, Valtchev et al (Langmuir, 2005, volume 21, pages 10724-10729), Melbouci US 20060018968, Yazawa US 6196275B1 and Greer US 20030183651A1.  
Rick, Valtchev and Melbouci teaches the claims as discussed above.  
	Rick, Valtchev and Melbouci does not teach the container of claim 6 with the propellant on the outside of the container with contents having zeolite nanoparticles as in the claims.
	Yazawa teaches a double chamber aerosol container with an inner sack for contents and a space between the sack and the cannister wall for propellant (abstract, claims of Yazawa and figures 5, 6 and 9).  Yazawa teaches various uses for its containers (field of invention).  
	Greer teaches an aerosol system for mixing and dispensing two part materials (abstract and figure 9).  Figure 9 is an embodiment of a mixing and dispensing system (paragraphs 18 and 68-69) that has a bag/sack with contents.  Greer provides the advantage of 320 (figure 9) is to only use a single container (paragraph 71) to mix and deliver the formulation.  
	One of ordinary skill in the art at the time of instant filing would have used a container of Yazawa modified by teachings of Greer to create a two part mixing system with valve for delivery of the mixed contents and would have done so to deliver a two part warming formulation motivated by the teachings of Rick, Valtchev and Melbouci.  One of ordinary skill in the art would have used a two bag/sack system for the contents with propellant in the space of the cannister on the outside of the bags/sacks as this system by the teachings of Yazawa providing the content sack/outside propellant aerosol and Greer allowing for a valve that can combine the two separated contents just before delivery.  Even though Greer is to delivering materials than can harden to repair a surface, it is applicable as an aerosol container for delivery of a composition.  Greer only provides for one bag/sack and the other contents within cannister, however, it has been noted as prima facie obvious to duplicate parts of an apparatus/machine having a known purpose (see MPEP2144.04 VI B, In re Harza). The bag/sack for contents is seen as useful in both Yazawa and Greer, and thus, one of ordinary skill in the art would utilize a two sack system to contain the separated contents before mixing and subsequent delivery.  Thus, one of ordinary skill in the art would provide a single aerosol container with two containers for contents and propellant on the outside of those two containers by the combined references and filled those containers with the two separated until ready to be mixed compositions taught by Rick for easy mixing and delivery of a warming formulation with only having to press the actuator member and had a reasonable expectation of doing so as all the elements and reasons to do so were found in the prior art at the instant time of filing.  

Response to Arguments
	Applicant argues that the combination of polyethylene glycol and fumed silica provide increased viscosity.  It is noted that Melbouci (cited art to address this new limitation) recognizes this effect of the combination of polyethylene glycol and fumed silica.  Thus, this is an expected result of this combination. 
	Applicant argues that zeolite with particle size less than 500 nm allows increased stability.  Valtchev provides for such particle sizes within the claimed range, and thus, the stability would be achieved.  The stability being examined was the precipitation of zeolite in a composition with polyethylene glycol and fumed silica.  Malbouci recognizes that its PEG-fumed silica composition provides for stable suspensions.  Rick recognizes its formulation is stably stored (paragraph 12).  Therefore, there is a reasonable expectation of a stable formulation with zeolite by the teachings of the prior art. 
	Applicant argues that average particle diameters of 15 microns had rough feeling and exhibited clogging (presumably of the valve).  As Valtchev provides for small particle sizes in the range of the instant claims and much smaller than 15 microns, they will have smoother feeling and reduced clogging of valves.  As the smoother feeling and reduced clogging are functions of zeolite particle size, the zeolite particle sizes of Valtchev would provide such characteristics to such a formulation.  Note that Tsubouchi’s teaching of 50 micron or less extends down to the nanometer size zeolites of Valtchev.  
	The examiner notes applicant’s arguments toward the rejection of claim 8 with teachings of Greer and Yazawa.  The examiner agrees and has removed claim 8 from the rejection using Yazawa and Greer to motivate the aerosol container limitations.  

Conclusion
No claims are allowed.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK V STEVENS/Primary Examiner, Art Unit 1613